On July 19, 2003, the defendant was sentenced to a Four (4) year commitment to the Department of Corrections with no credit for street time and placement with the Treasure State Training Facility/Boot Camp for the offense of violations of the conditions of a suspended sentence for the offense of Attempted Criminal Production or Manufacture of Dangerous Drugs, a Felony.
On April 1,2004, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was advised of his right to be represented by counsel. The defendant proceeded without counsel. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he did not wish to proceed.
Therefore, it is the unanimous decision of the Sentence Review Division that the application for review of sentence shall be dismissed.
Done in open Court this 1st day of April, 2004.
Acting Chairperson, Hon. John W. Whelan, Alt. Member, Hon. Ted L. Mizner and Alt. Member, Hon. Gregory R. Todd.